The Honorable Pat Flanagin State Representative P.O. Box 867 Forrest City, AR 72335
Dear Representative Flanagin:
This is in response to your request for an opinion on the following question:
  If a municipal prisoner is tried, convicted and sentenced to a fine and subsequently committed to the county jail for failure to pay the fine, who is responsible for the expense of the prisoner while he is being held for failure to pay the fine?
It is my opinion, as stated previously in Attorney General Opinions 92-054 and 91-040 (see also Unofficial Opinion 86-573), that once sentenced to the county jail, an offender is a county prisoner. As a general matter, therefore, the county is responsible for the expense of that prisoner. The basis for this conclusion is set forth in Opinion 91-040. This conclusion would generally apply, in my opinion, in the case of the prisoner who is committed to the county jail for failure to pay the fine.
I realize that a continuing controversy exists in some counties as a result of this expenditure issue. This interpretation is based upon the current state of the law in this area. I believe, therefore, that a clear change in responsibility for this expense as between the counties and cities will have to be addressed by the legislature.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh